Title: From Thomas Jefferson to Robert Williams, 10 February 1806
From: Jefferson, Thomas
To: Williams, Robert


                        
                            Sir
                            
                            Washington Feb. 10. 1806.
                        
                        Your letter of Dec. 23. was not recieved till the 4th. inst since which this is the first post. the
                            proposition to be absent for some time, so far as relates to your office of governor might be acceded to without probable
                            injury to the public. altho’ our situation with Spain is critical, & I expect daily to hear that we have come to blows
                            on the other side the Missipi, yet from the character I have had of the moderation & friendly disposition of Govr.
                            Grandpré, I am in hopes that, on this side of the river, no encouragement will be given to acts of violence: and with
                            Spain herself I have little doubt of a disposition to peace under present circumstances, & that she will even consent to
                            do justice to obtain it. but not being myself a judge of the situation of the business before the board of commissioners,
                            I referred your letter to mr Gallatin, & now inclose you his observations on the subject. no doubt it is of extreme
                            public importance to get the business of the board wound up, and the country open to settlement. the current of emigration
                            (which the last year was unexampled) would have set, & would now set to the Misipi & Orleans territories were the
                            lands ready for sale. and that country will never be safe until made so by it’s own population. however the necessities
                            which call you to N. Carolina, are probably such as nobody but yourself can justly estimate. if your journey there is
                            indispensable, it should be made as short as possible; & the rather as mr Meade, the successor of mr Williams as
                            Secretary, is young and a stranger to the territory & it’s situation. be so good as to assure mr Briggs from me that my
                            confidence in him is undiminished, & that he must let no doubt of that add to his uneasiness. Accept my salutations
                            & assurances of great esteem & respect
                        
                            Th: Jefferson
                     
                        
                    